Citation Nr: 0016166	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to June 15, 1998, for 
the grant of dependency and indemnity compensation (DIC) 
benefits and determination of basic eligibility for 
dependents' educational assistance under the provisions of 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
February 1969.  The veteran died on April [redacted], 1993.  
The appellant is the mother of the veteran's minor child and 
is pursuing the appeal on behalf of the minor child.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision in which the RO 
granted DIC benefits and established basic eligibility for 
Chapter 35 benefits, for the veteran's minor daughter, 
effective June 15, 1998.  The appellant appealed for an 
earlier effective date.


FINDINGS OF FACT

1.  The appellant submitted an application for DIC benefits 
in May 1993.

2.  The RO requested a copy of the veteran's death 
certificate from the appellant at her address of record on 
three occasions; the appellant failed to reply within one 
year of the date of the first letter in June 1993.

3.  The appellant submitted a new application for DIC 
benefits in June 1998 which included a copy of the veteran's 
death certificate.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 15, 
1998, for the grant of DIC benefits and determination of 
basic eligibility for Chapter 35 benefits have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.109, 
3.155, 3.158, 3.400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran died on April [redacted], 1993.  
In May 1993, the veteran submitted a claim for DIC benefits on 
behalf of her minor daughter by the veteran.  The appellant's 
address on the May 1993 application for benefits was 
identified as an address on [redacted], West 
Virginia.  By letter of June 17, 1993, sent to the veteran at 
the [redacted] address, the RO requested information to 
confirm that the minor child was fathered by the veteran.  
Received at the RO on July 8, 1993, was a copy of a document 
entitled "Declaration of Paternity Affidavit" in which the 
veteran had acknowledged the minor child as his natural 
child.  The appellant's address on that affidavit was the 
[redacted] address which was on her application for 
benefits.  In two separate letters dated June 21, 1993, and 
June 23, 1993, sent to the appellant at the [redacted]
address, the RO requested a copy of the veteran's death 
certificate.  Both letters advised the appellant that the 
requested evidence should be submitted within 60 days or 
within one year from the date of the letter for purposes of 
establishing the date of entitlement if benefits were to be 
awarded.  No response was received from the appellant and 
neither letter was returned to the RO as undeliverable.  By 
letter of October 13, 1993, sent to the [redacted]
address, the RO advised the appellant that inasmuch as she 
had failed to submit the requested evidence, no further 
action could be taken on her claim.  The appellant was again 
advised that if the requested information was not received 
within one year from the date of the prior request in June 
1993, benefits could not be paid based on the appellant's 
original claim filed in May 1993.  No response was received 
from the appellant following the October 1993 letter and it 
was not returned to the RO as undeliverable.

Thereafter, in June 1998, the appellant submitted a claim for 
DIC benefits.  In conjunction with her June 1998 claim, the 
appellant attached a copy of the veteran's death certificate 
and DD-214, and the birth certificate and Social Security 
card of the minor child.  The appellant's address on the June 
1998 application for benefits was identified as an address on 
[redacted], West Virginia.

In the July 1998 rating decision presently on appeal, the RO 
granted DIC benefits and established basic eligibility for 
Chapter 35 benefits, effective June 15, 1998.  The effective 
date was based on the date of receipt of the veteran's June 
1998 formal claim, attached to which was the information 
requested at the time of the earlier May 1993 claim.  The 
veteran contends that she is entitled to an effective date 
earlier than June 15, 1998, because she submitted a claim in 
May 1993.  She maintains that she never received any letters 
requesting a copy of the veteran's death certificate in 1993.  
She also states that at the time of the May 1993 application, 
an employee at the "Fairmont VA Office" told her that her 
daughter was not entitled to any benefits as a child of the 
veteran.  She contends that her daughter by the veteran would 
have been receiving benefits from May 1993 if the VA employee 
had not lied about the minor child's eligibility for 
benefits.

The effective date for an award of death compensation or DIC 
for which application is received within one year from the 
date of death shall be the first day of the month in which 
the death occurred.  38 U.S.C.A. § 5110 (d)(1) (West 1991); 
38 C.F.R. § 3.400(c)(2)(i) (1999).  The effective date of an 
award of DIC to a child shall be the first day of the month 
in which the child's entitlement arose if the claim is 
received within one year after the date of entitlement; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110 (e)(1) (West 1991); 38 C.F.R. 
§ 3.400 (c)(4)(ii) (1999).

A careful review of the claims folder shows that the 
appellant was advised of the need for additional information 
to complete her May 1993 application for DIC benefits.  She 
failed to comply with a request for a copy of the veteran's 
death certificate, and thus abandoned her claim.  See 
38 C.F.R. §§ 3.109, 3.158.  The Board acknowledges the 
appellant's contention that she did not receive the letters 
from the RO requesting additional information from her for 
purposes of considering her claim.  However, the record 
reflects that the letters were sent to the appellant's 
address of record in 1993.  There is a "presumption of 
regularity" of government action that is recognized, which 
may only be overcome by clear evidence of irregularity.  See 
Ashley v. Derwinski, 2 Vet. App. 62 (1992).  When a letter is 
sent to the veteran's correct address it is presumed that the 
veteran received the letter.  See YT v. Brown, 9 Vet. App. 
195 (1996).  A statement of nonreceipt of a properly mailed 
letter alone is insufficient to rebut the presumption of 
regularity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Insofar as the appellant did not provide the requested 
information, namely a copy of the veteran's death 
certificate, within one year of the June 1993 request for 
that document, the earliest effective date possible for the 
appellant's claim is the date of receipt of the subsequent 
claim in June 1998.  The Board acknowledges the appellant's 
contention raised in the July 1998 notice of disagreement to 
the effect that an employee of the "Fairmont VA Office" had 
indicated the veteran's minor daughter would not be entitled 
to any benefits through the veteran.  The appellant maintains 
that if the VA employee had not "lied" to her about whether 
the veteran's minor daughter was entitled to benefits, she 
would have been receiving them from May 1993.  The Board is 
unaware of a VA office in Fairmont, West Virginia.  In any 
event, however, even if the appellant received erroneous 
advice from a VA employee, she is not entitled to an earlier 
effective date based on estoppel.  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  Against this background, the assignment 
of an effective date earlier than June 15, 1998, for the 
award of DIC benefits and determination of basic eligibility 
for Chapter 35 benefits on behalf of the veteran's minor 
daughter, is not warranted.


ORDER

An effective date earlier than June 15, 1998, for the grant 
of DIC benefits and determination of basic eligibility for 
Chapter 35 benefits, on behalf of the veteran's minor 
daughter, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

